DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I, claims 1-7 in the reply filed on 9/12/22 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 3 recites the broad recitation inhibitory RNA specific for the alpha-chain and/or for the beta-chain of the MHC II gene, and the claim also recites preferably all of the alpha-chain and/or beta-chain of HLA-DR, DQ and DP molecules which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 6 recites the broad recitation RNA sequence of at least 80%, at least 85%, at least 90%, and the claim also recites preferably 95% which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4 and 5 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Cooper et al (The role of genetically engineered pigs in xenotransplantation research, Journal of Pathology, 2016; 238: 288-299).
Cooper xenotransplantation devices including corneal implants (page 294). The devices are grown in genetically modified mammals such that they express at least one inhibitory RNA for beta chain of MHC II gene (page 292). The initial cornea is grown in a non-human animal such as a pig (abstract). These disclosures render the claims anticipated.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combined disclosures of Cooper et al (The role of genetically engineered pigs in xenotransplantation research, Journal of Pathology, 2016; 238: 288-299) in view of Figueiredo et al (RNA Interference as a Tool to Reduce the Risk of Rejection in Cell-Based Therapies, Institute for Transfusion Medicine, Hanover Medical School, Hannover, Germany, 2016).
As discussed above, Cooper discloses xenotransplantation devices including corneal implants grown in genetically modified sources where there is expression of inhibitory RNA for beta-chain MHC II gene.  The also suggests that HLA expression is related to implant rejection. Suppression of human leukocyte antigen is associated with reduced rejection as seen in the Figueiredo.
Figueiredo discusses implant rejection of allogenic grafts and how to reduce said rejection (abstract). One means of achieving this reduction is in RNA-mediated targeting of specific beta2-microglobulin mRNA or alpha-chain of HLA-DR, meeting the limitations of SEQ ID NO: 11 and 10 of the instant claims (page 314). It would have been obvious to include these modifications into the mutant modifications of Cooper as they both attempt to solve the same problem of implant rejection through genetic modification.
It would have been obvious to combine the prior art in order to produce a stable corneal implant with reduced chance of rejection due to genetic modification.  It would have been obvious to combine the modifications of Figuerido into the xenotransplant of Cooper as both solve the same problem of implant rejection.  One of ordinary skill in the art would have been motivated to combine the prior art to reduce implant rejection after implantation. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICAH PAUL YOUNG whose telephone number is (571)272-0608. The examiner can normally be reached Monday through Friday, 9:00 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 5712720616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICAH PAUL YOUNG/Primary Examiner, Art Unit 1618